[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
In this motion for summary judgment between a third-party plaintiff and defendant, the Court must determine whether there is any genuine issue of material fact as to whether the third-party defendant has agreed to indemnify the third-party plaintiff against losses arising out of property damage caused the plaintiff as a result of a furnace "puff back" on November 13, 1987.
The third-party plaintiff has filed documentary proof including an affidavit of its former officer. The third-party defendant has submitted no documentary evidence but relies on its brief and oral arguments. Examination of the documents filed reveals that Section 8.23 and 9.7 of the agreement between the parties govern the issue. Where there is definitive contract language, the determination of what the parties intended by their contractual commitments is a question of law. Thompson  Peck, Inc. v. Harbor Marine Contracting Corp., 203 Conn. 123, 130-131. The language of these provisions is clear and unambiguous that a furnace of the description involved in the case is a CHAC product included within the indemnity. The other documentary evidence establishes that the very furnace in question is such a product and this evidence is uncontradicted. CT Page 9623
There is no genuine issue as to any material fact relating to the third-party defendant's obligation to indemnify the third-party plaintiff and therefore summary judgment should issue as a matter of law. C.P.B. Sec. 384.
MOTTOLESE, JUDGE